                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


MARK C. ROKITA, JR.
          Petitioner,

               v.                                              CIVIL ACTION
                                                               NO. 18-5183
BARRY SMITH; THE DISTRICT
ATTORNEY OF THE COUNTY
OF MONTGOMERY; and,
ATTORNEY GENERAL OF PA
                                                                             FILED
          Respondents.                                                       MAR - 4 202n
                                                                         KATE BARKMAN, t;lerk
                                                                       8Y.          Dep. Clerk
                                             ORDER



       AND NOW, this 4th day of March 2020, upon careful and independent consideration of:

the Petition for a Writ of Habeas Corpus (ECF No. 1); Petitioner's Memorandum (ECF No. 6);

Re~pondents'   Response (ECF No. 5); pertinent state court records; the Report and

Recommendation of Unites States Magistrate Judge Marilyn Heffley (ECF No. 7); Petitioner's

Objections thereto (ECF No. 10); and, the   ~ontgomery   County District Attorney's Response

(ECF No. 14), it is hereby ORDERED as follows:


               1. Petitioner's Objections (ECF l\'o. 10) are OVERRULED in accordance with
                  this Court's accompanying Memorandum;

               2. The Report and Recommendation (ECF No. 7) is APPROVED and
                  ADOPTED;

               3. The Petition for a Writ of Habeas Corpus (ECF No. 1) is DENIED with
                  prejudice;

               4. A Certificate of Appealability SHALL NOT ISSUE; and,




                                            Page 1of2
5. The Clerk of Court shall mark this matter CLOSED.



                                         BY THE COURT:




                           Page 2of2
